Case 1:19-cv-09645-CM Document 18-1 Filed 11/20/19 Page 1 of 3
        Case 1:19-cv-09645-CM Document 18-1 Filed 11/20/19 Page 2 of 3




From:             Vivolo. Assunta
To:               georae.nikasCa~gmail.com; aeorgeCalgrkfresh.com
Cc:               Foster. Michael (CHROI; eKIIv. Rua
Subject:          SEC v Cohen & Nikas, 19:cv-9645
Date:             Friday, October 18, 2019 6:50:59 PM
Attachments:      SEC v Cohen & Nikas Civil Cover Page.2df
                  SEC v Cohen & Nikas Complaint.~f
                  SEC v Cohen & Nikas Memo of Law.odf
                  SEC v Cohen & Nikas Order to Show Cause.odf
                  SEC v Cohen& Nikas JSR Declaration .odf
                  SEC v Nikas &Cohen Motion.P41f
                  SEC v Cohen & Nikas AV Declaration.pdf


Dear Mr. Nikas:

 a m attorney with the United States Securities and Exchange Commission ("Commission"). I write to
inform you that you have been named as a defendant in the above matter, a case pending in the
U nited States District Court for the Southern District of New York. On October 18, 2019, the Courtin
this matter issued a temporary restraining order granting the Commission's motion to freeze certain
accounts and other relief. A copy of the order is attached. The order contains important
information and deadlines and should be reviewed carefully.

If you are represented by an attorney, please have your attorney contact me to discuss this matter.
My contact information is in the signature block below. If you are not represented by an attorney,
you may contact one of us yourself to discuss this matter.

Attached please find the following documents, which include documents filed or submitted to the
Court and the Order received from the Court: (1) Temporary Restraining Order Dated October 18,
2019;(2) Complaint;(3) civil cover sheet;(4) Application for an order to show cause, asset freeze,
a nd other relief;(5) Memorandum of law ("Brief") in support of that motion;(6) Vivolo Declaration;
(7) Rymas Declaration. Please note that the exhibits to the Rymas declaration are voluminous and
will send them immediately in a second email. If you do not receive the exhibits, please let me
know.

Sincerely,
Assunta Vivolo

Assunta Vivolo
Assistant Director
Cyber Unit/ Philadelphia Regional Office
Securities and Exchange Commission, Division of Enforcement
1617 JFK Boulevard, Suite 520
Philadelphia, PA 19103
T:(215) 597-1047
vivoloa~sec.gov
       Case 1:19-cv-09645-CM Document 18-1 Filed 11/20/19 Page 3 of 3




From:            Vivolo. Assunta
To:              georae.nikasCo~gmail.com; georgeCa~grkfresh.com
Cc:              Foster. Michael (CHRO~; Kelly. Rua
Subject:         SEC v Cohen & Nikas, 19:cv-9645
Date:            Friday, October 18, 2019 6:53:09 PM
Attachments:     EXHIBIT OS.ziR


M r. Nikas,

As per my prior email, the exhibits to the Rymas declaration are attached.

Thank you,
Assunta Vivolo

Assunta Vivolo
Assistant Director
Cyber Unit/ Philadelphia Regional Office
Securities and Exchange Commission, Division of Enforcement
1617 JFK Boulevard, Suite 520
Philadelphia, PA 19103
T:(215) 597-1047
vivoloa ~sec.gov
